DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on March 1, 2022 has been entered. 
Response to Arguments

Applicant's arguments with respect to claims 6, 7, 16, 17, 21-25 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 7, 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kodali et al. (U.S. Patent Application Number: 2013/0331057) in view of Tamura et al. (U.S. Patent Application Number: 2011/0171929).
	Consider claim 6; Kodali discloses a communication method implemented for a centralized unit, comprising: 
determining indication information based on whether a paging of a paged terminal device is originated from a core network or from a radio access network (par. 36, lines 3-25; par. 49, lines 15-21), wherein determining the indication information comprises setting the indication information to be identity information that is originated from the core network when the paging is originated from the core network (par. 36, lines 3-25; par. 49, lines 15-21), or setting the indication to be identity information that is generated by the radio access network when the paging is originated from the radio access network; 
wherein the paging message carries the indication information that indicates whether the paging is originated from the core network or from the radio access network (par. 36, lines 3-25; par. 49, lines 15-21).
 Kodali discloses the claimed invention except: sending a paging message to a distributed unit; wherein the centralized unit and the distributed unit are included in a base station.
In an analogous art Tamura discloses sending a paging message to a distributed unit (e.g. controller) (par. 81, line 1 – par. 82, line 13; par. 92, lines 1-6); wherein the centralized unit (e.g. determining unit) and the distributed unit (e.g. controller) are included in a base station (par. 79, lines 2-5).
It is an object of Kodali’s invention to provide a method of managing connections between mobile wireless devices and wireless networks. It is an object of Tamura’s invention to provide a method of a wireless communication base station broadcasting system information to a wireless communication equipment. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teaching of Kodali by including a distributed unit, as taught by Tamura, for the purpose of efficiently providing services in a telecommunication network.
Consider claim 7, as applied in claim 6; Tamura discloses the indication information is sent by the distributed unit (e.g. controller) to the paged terminal device (par. 94, lines 9-16).
Consider claim 21; Kodali discloses a communication system, comprising:
the centralized unit is configured to determine indication information based on whether a paging of a paged terminal device is originated from a core network or from a radio access network (par. 36, lines 3-25; par. 49, lines 15-21), wherein determining the indication information comprises setting the indication information to be identity information that is originated from the core network when the paging is originated from the core network (par. 36, lines 3-25; par. 49, lines 15-21), or setting the indication to be identity information that is generated by the radio access network when the paging is originated from the radio access network; 
wherein the paging message carries the indication information that indicates whether the paging is originated from the core network or from the radio access network (par. 36, lines 3-25; par. 49, lines 15-21).
Kodali discloses the claimed invention except: a centralized unit and a distributed unit; the centralized unit is configured to send a paging message to the distributed unit; the distributed unit is configured to determine, according to the indication information, that the paging is originated from the radio access network or the paging is originated from the core network; and wherein the distributed unit and centralized unit are included in a base station.
In an analogous art Tamura discloses a centralized unit (e.g. determining unit) and a distributed unit (e.g. controller) (par. 79, lines 2-5); the centralized unit is configured to send a paging message to the distributed unit (e.g. controller) (par. 81, line 1 – par. 82, line 13; par. 92, lines 1-6); the distributed unit (e.g. controller) is configured to determine, according to the indication information, that the paging is originated from the radio access network or the paging is originated from the core network (par. 82, lines 11-13; par. 83, lines 1-6; par. 92, lines 1-6); and wherein the distributed unit (e.g. controller) and centralized unit (e.g. determining unit) are included in a base station (par. 79, lines 2-5).
It is an object of Kodali’s invention to provide a method of managing connections between mobile wireless devices and wireless networks. It is an object of Tamura’s invention to provide a method of a wireless communication base station broadcasting system information to a wireless communication equipment. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teaching of Kodali by including a distributed unit, as taught by Tamura, for the purpose of efficiently providing services in a telecommunication network.
Consider claim 22, as applied in claim 21; Kodali discloses the indication information comprises the identity of the paged terminal device configured by the radio access network [e.g. via the paging message (par. 36, lines 3-25; par. 49, lines 21-28)].

Claims 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kodali et al. (U.S. Patent Application Number: 2013/0331057) in view of Tamura et al. (U.S. Patent Application Number: 2011/0171929) and in view of Julka et al. (U.S. Patent Application Number: 2006/0040681).
	Consider claim 16; Kodali discloses an apparatus, comprising: 
determining indication information based on whether a paging of a paged terminal device is originated from a core network or from a radio access network (par. 36, lines 3-25; par. 49, lines 15-21), wherein determining the indication information comprises setting the indication information to be identity information that is originated from the core network when the paging is originated from the core network (par. 36, lines 3-25; par. 49, lines 15-21), or setting the indication to be identity information that is generated by the radio access network when the paging is originated from the radio access network; 
wherein the paging message carries the indication information that indicates whether the paging is originated from the core network or from the radio access network (par. 36, lines 3-25; par. 49, lines 15-21).
 Kodali discloses the claimed invention except: sending a paging message to a distributed unit; wherein the centralized unit and the distributed unit are included in a base station.
In an analogous art Tamura discloses sending a paging message to a distributed unit (e.g. controller) (par. 81, line 1 – par. 82, line 13; par. 92, lines 1-6); wherein the centralized unit (e.g. determining unit) and the distributed unit (e.g. controller) are included in a base station (par. 79, lines 2-5).
It is an object of Kodali’s invention to provide a method of managing connections between mobile wireless devices and wireless networks. It is an object of Tamura’s invention to provide a method of a wireless communication base station broadcasting system information to a wireless communication equipment. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teaching of Kodali by including a distributed unit, as taught by Tamura, for the purpose of efficiently providing services in a telecommunication network.
Kodali and Tamura disclose the claimed invention except: at least one processor, and a non-transitory memory storing instructions for execution by the at least one processor.
In an analogous art Julka discloses at least one processor (par. 34, lines 9-13; par. 36, lines 1-14), and a non-transitory memory storing instructions for execution by the at least one processor (par. 34, lines 9-13; par. 36, lines 1-14).
It is an object of Kodali’s invention to provide a method of managing connections between mobile wireless devices and wireless networks. It is an object of Tamura’s invention to provide a method of a wireless communication base station broadcasting system information to a wireless communication equipment. It is an object of Julka’s invention to provide a method of managing paging messages in wireless communication networks. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Kodali and Tamura by including a processor and memory, as taught by Julka, for the purpose of effectively managing communications in a data communication system.
Consider claim 17, as applied in claim 16; Tamura discloses the indication information is sent by the distributed unit (e.g. controller) to the paged terminal device (par. 94, lines 9-16).

Claims 23, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kodali et al. (U.S. Patent Application Number: 2013/0331057) in view of Tamura et al. (U.S. Patent Application Number: 2011/0171929) and in view of Kodali et al. (U.S. Patent Application Number: 2013/0331054).
Consider claim 23, as applied in claim 6; Kodali and Tamura disclose the claimed invention except: the paging is determined to be originated from the radio access network, and the indication information is set to identity information that is generated by the radio access network based on the determination.
In an analogous art Kodali discloses the paging is determined to be originated from the radio access network (par. 49, lines 10-15), and the indication information is set to identity information that is generated by the radio access network based on the determination (par. 49, lines 3-15).
It is an object of Kodali’s invention to provide a method of managing connections between mobile wireless devices and wireless networks. It is an object of Tamura’s invention to provide a method of a wireless communication base station broadcasting system information to a wireless communication equipment. It is an object of Kodali’s invention to provide a method of managing connections between mobile wireless devices and wireless networks. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Kodali and Tamura by including paging originated from radio access networks, as taught by Kodali, for the purpose of improving communication in a wireless system.
Consider claim 25, as applied in claim 21; Kodali and Tamura disclose the claimed invention except: the paging is determined to be originated from the radio access network, and the indication information is set to identity information that is generated by the radio access network based on the determination.
In an analogous art Kodali discloses the paging is determined to be originated from the radio access network (par. 49, lines 10-15), and the indication information is set to identity information that is generated by the radio access network based on the determination (par. 49, lines 3-15).
It is an object of Kodali’s invention to provide a method of managing connections between mobile wireless devices and wireless networks. It is an object of Tamura’s invention to provide a method of a wireless communication base station broadcasting system information to a wireless communication equipment. It is an object of Kodali’s invention to provide a method of managing connections between mobile wireless devices and wireless networks. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Kodali and Tamura by including paging originated from radio access networks, as taught by Kodali, for the purpose of improving communication in a wireless system.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kodali et al. (U.S. Patent Application Number: 2013/0331057) in view of Tamura et al. (U.S. Patent Application Number: 2011/0171929) in view of Julka et al. (U.S. Patent Application Number: 2006/0040681) and in view of Kodali et al. (U.S. Patent Application Number: 2013/0331054).
Consider claim 24, as applied in claim 16; Kodali, Tamura, and Julka disclose the claimed invention except: the paging is determined to be originated from the radio access network, and the indication information is set to identity information that is generated by the radio access network based on the determination.
In an analogous art Kodali discloses the paging is determined to be originated from the radio access network (par. 49, lines 10-15), and the indication information is set to identity information that is generated by the radio access network based on the determination (par. 49, lines 3-15).
It is an object of Kodali’s invention to provide a method of managing connections between mobile wireless devices and wireless networks. It is an object of Tamura’s invention to provide a method of a wireless communication base station broadcasting system information to a wireless communication equipment. It is an object of Julka’s invention to provide a method of managing paging messages in wireless communication networks. It is an object of Kodali’s invention to provide a method of managing connections between mobile wireless devices and wireless networks. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Kodali, Tamura, and Julka by including paging originated from radio access networks, as taught by Kodali, for the purpose of improving communication in a wireless system.


Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                          P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                
                                                                                                                                                           
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
             Primary Examiner, Art Unit 2646